Citation Nr: 0844282	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-04 322	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for pain and swelling 
in the right leg.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder, 
including due to Agent Orange exposure.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1968 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

As support for his claim, the veteran testified at a hearing 
at the RO in December 2007 before the undersigned Veterans 
Law Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  During the hearing the veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2008).  

Another preliminary point worth mentioning is that, in 
November 2007, the veteran raised an additional claim that 
had not been previously made or adjudicated - for an 
increased rating, beyond 20 percent, for his service-
connected duodenal ulcers.  The Board does not currently have 
jurisdiction to consider this additional claim, even in a 
remand, because the RO has not considered this claim in the 
first instance, much less denied it and the veteran timely 
appealed to the Board.  So this additional claim is referred 
to the RO for appropriate development and consideration.  
See 38 C.F.R. § 20.200 (2007).  See, too, Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board does not have jurisdiction 
over an issue not yet adjudicated by the RO).  

The Board is remanding the petition to reopen the claim for 
service connection for a skin condition to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.




FINDINGS OF FACT

1.  The veteran does not currently have disability from a 
right leg disorder.  

2.  There is no competent and persuasive medical evidence 
indicating the veteran has PTSD as a result of a confirmed 
stressor coincident with his military service.

3.  There is no indication the veteran had bilateral hearing 
loss while he was in the military or sensorineural hearing 
loss within one year after his discharge or even for many 
ensuing years.  There also is no competent or credible 
evidence otherwise linking his current bilateral hearing loss 
to his military service, including to any acoustic trauma he 
may have sustained in service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 
(2008).

2.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2008).

3.  A right leg disorder was not incurred in or aggravated by 
his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
November 2003 and May 2004.  These letters informed him of 
the evidence required to substantiate his claim, and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the March 2006 letter complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claim.  That said, the RO did 
not go back and again readjudicate the claim by way of a 
subsequent SSOC.  So, in essence, based on the above caselaw, 
the timing defect in the VCAA notice was not rectified 
because the RO did not go back and reconsider the claim after 
providing the required additional VCAA notice.  See again, 
Mayfield IV and Prickett, supra.  



The Board finds that the presumption of prejudice due to 
content and timing error has been rebutted:  (1) based on the 
communications received from the veteran over the course of 
this appeal, he clearly has actual knowledge of the evidence 
he is required to submit; and (2) based on his contentions 
and the communications provided to him by VA over the course 
of this appeal, he reasonably understands from the notices 
provided what was needed.  

Specifically, the veteran, through submission of his personal 
statements, family's lay statements, representative's 
statements, private treatment records, and personal hearing 
testimony, clearly showed actual knowledge of the evidence 
required to substantiate the claim at issue.  In addition, 
all VCAA notices provided by VA were clear and pertinent to 
his contentions, such that a reasonable person could 
understand what was required to prove the claim.  So, 
overall, he was afforded a meaningful opportunity to 
participate in the adjudication of his claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined 
the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  Importantly, there is no allegation or evidence 
that any content or timing error affected the essential 
fairness of the adjudication of the claim.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), and identified 
private treatment records.  Therefore, the Board is satisfied 
the RO has made reasonable efforts to obtain any identified 
medical records.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

In addition, the Board finds that a VA compensation 
examination is not necessary to decide the claim as the 
standards of the Court's decision in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have not been met.  See also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  It is 
significant that the veteran has no current diagnosis of PTSD 
in accordance with DSM-IV standards, or of an underlying 
right leg disability for his symptoms of pain and swelling.  
There is also no competent evidence etiologically linking the 
veteran's hearing loss to military service.  VA is not 
obligated to provide an examination for a medical nexus 
opinion where, as here, the supporting evidence of record 
consists only of lay statements.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004).  The Board is therefore satisfied 
that VA has provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.

II.  Analysis - Entitlement to Service Connection for PTSD, 
Bilateral Hearing Loss, and a Right Leg Disorder

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303(a), 3.306 (2007).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Beginning with his claim for a right leg disorder, the 
veteran asserts he has pain and swelling in this leg due to 
his tour in Vietnam.  



Unfortunately, most fatal to the claim for a right leg 
disorder is that there simply is no medical evidence 
confirming the veteran has current disability from any 
diagnosed right leg disorder.  As mentioned, proof of current 
disability is perhaps the most fundamental requirement for 
establishing entitlement to service connection.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation only may be awarded to 
an applicant who has disability on the date of his 
application, not for past disability).  See also 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  The Board recognizes his assertions of 
pain, but mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition, is not generally 
considered a disability and cannot substantiate a claim for 
service connection.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  So, to the extent that he is 
seeking service connection for a chronic pain disorder for 
his right leg, his claim must be denied.  

The Board next considers his claim for PTSD.  To establish 
service connection for PTSD, in particular, there must be:  
(1) medical evidence diagnosing this condition in accordance 
with 38 C.F.R. § 4.125(a) (2007) (i.e., DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which, as mentioned, simply mandates 
that, for VA purposes, all mental disorder diagnoses must 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  


The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard, in assessing whether a 
stressor is sufficient to trigger PTSD, to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).  

The evidence necessary to establish the occurrence of an in-
service stressor, to support a diagnosis of PTSD, depends on 
whether the veteran "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If he can meet 
this standard through military citation or other appropriate 
evidence, and the claimed stressors are related to combat, VA 
must accept his lay testimony regarding the reported 
stressors as conclusive evidence of their actual occurrence, 
provided the testimony is credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
Moreover, no further development or corroborative evidence is 
necessary.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).

If, on the other hand, there is insufficient evidence to show 
he engaged in combat against an enemy force, or his alleged 
stressors do not involve combat, then his testimony alone is 
insufficient proof of the events claimed.  38 C.F.R. § 
3.304(f).  Instead, the record must contain service records 
or other corroborative evidence that substantiates or 
verifies his testimony or statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).



Here, on review of the record on appeal, the Board finds that 
the veteran's PTSD claim must be denied.  As explained, the 
first and indeed perhaps most fundamental requirement for any 
service-connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  

Following his December 2007 hearing, the Board held the 
record open for an additional 60 days - so until February 
11, 2008, to allow the veteran additional opportunity to 
obtain and submit medical evidence confirming he has PTSD.  
And in response, he recently submitted a copy of a 
prescription from Y.K., MD, although the date provided on the 
photocopy is partly illegible for the year, remarking that 
the veteran was diagnosed with depression from PTSD.  
Significantly, though, it is entirely unclear on what basis 
this diagnosis was made, even assuming, under Cohen, the 
diagnosis is presumably in accordance with 
DSM-IV, both in terms of the adequacy and sufficiency of the 
stressors claimed.  Dr. Y.K. did not discuss the basis of the 
diagnosis, including insofar as the specific stressors on 
which it was predicated.  Instead, his statement is entirely 
conclusory, without any supporting rationale.  It is also 
curious, and detracts from the credibility of the veteran's 
claim, that this sole diagnosis of PTSD is unsupported by any 
associated records by Dr. Y.K., such that would confirm 
treatment for PTSD.

So there is still legitimate reason to question whether the 
veteran has met his threshold preliminary evidentiary burden 
of providing medical evidence confirming he has PTSD, in the 
way of a current diagnosis of this condition.  See, e.g., 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability).

But even resolving all reasonable doubt in the veteran's 
favor concerning this, whether he has PTSD (see 38 C.F.R. 
§ 3.102), he still needs competent and persuasive medical 
nexus evidence linking this current diagnosis to an 
objectively confirmed stressor coincident with his military 
service.  Concerning this, there is no evidence he has ever 
suffered a confirmed stressor in service.  Moreover, his PTSD 
stressor details are simply too vague in nature of details, 
dates, locations, units, and names of fellow soldiers 
involved, precluding their independent verification.  He also 
has no SPRs or military awards establishing combat during the 
Vietnam War, which, as explained, would make corroboration of 
his alleged stressors unnecessary.  Indeed, his military 
occupational specialty (MOS) was Petroleum Storage 
Specialist, not indicative of combat duties or 
responsibility.  See VAOPGCPREC 12-99 (October 18, 1999).  
And there also is no competent medical nexus evidence 
attributing his PTSD - again, even assuming he has it, 
to his alleged PTSD stressors in his military service during 
the Vietnam War.  Hickson , 12 Vet. App. 252.  Dr. Y.K. did 
not make this required linkage.

Turning to the claim for service connection for bilateral 
hearing loss, the veteran claims he suffered acoustic trauma 
during service from exposure to mortar fire and helicopter 
noise in his daily capacity refueling helicopters.

Some diseases are chronic, per se, such as organic diseases 
of the nervous system (including sensorineural hearing loss), 
and therefore will be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
after service.  Even this presumption, however, is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. at 159.  

Most fatal to the veteran's claim at issue for bilateral 
hearing loss is the fact that he did not have complaints or 
seek treatment for problems with his hearing either during 
his service in the Vietnam War or even for over three decades 
afterwards.  See Struck v. Brown, 9 Vet. App. 145 (1996).

The veteran also has failed to otherwise establish a 
correlation between his current hearing loss disability and 
his claimed acoustic trauma during service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  



The veteran clearly meets the preliminary, threshold 
requirement for service connection of a currently diagnosed 
bilateral hearing loss disability.  Boyer, 210 F.3d at 1353;  
Brammer, 3 Vet. App. at 225.  Private audiological treatment 
evaluations in April 2004 and December 2005 diagnosed him 
with moderately-severe sensorineural, bilateral hearing loss.  
His auditory thresholds and speech recognition scores 
evidence bilateral hearing loss sufficient for VA standards 
under 38 C.F.R. § 3.385.  Therefore, it is clear from these 
reports that he has a confirmed current bilateral hearing 
loss disability for VA compensation purposes.  See 38 C.F.R. 
§ 3.385; Brammer, 3 Vet. App. at 225.

Even so, as for evidence of this disability during service, a 
review of the veteran's service treatment records (STRs) 
shows no mention of any complaint, treatment, or diagnosis of 
bilateral hearing loss.  38 C.F.R. § 3.303(b).  Neither is 
there any reference to an ear infection or other ear 
pathology.  And his March 1970 separation examination was 
equally unremarkable, also not noting any hearing loss in 
either ear.  Indeed, whispered voice testing was 15/15, 
bilaterally, so normal.  In the absence of any hearing loss 
in service, his service medical records provide highly 
probative evidence against his claim.  See Struck v. Brown, 
9 Vet. App. 145 (1996).  

Indeed, as mentioned, there was no objective indication of 
hearing loss for even decades later, until 2004, long after 
the veteran's military service had ended.  The lapse of so 
many years, over three decades, after his separation from 
service and the first documented complaint or treatment for 
the claimed disorder is probative evidence to be considered 
in determining whether his current disability is 
traceable back to his military service.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  But the mere fact that 
he did not have indications of hearing loss when separating 
from service, or even for many ensuing years, is not 
altogether dispositive of his claim.  The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish entitlement 
to service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  


Rather, it is only required that the veteran currently have 
sufficient hearing loss to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be considered an actual 
disability by VA standards (which, as mentioned, the Board is 
for purposes of this decision is assuming that he does), and 
that he have competent evidence etiologically linking his 
current hearing loss to his military service, which 
unfortunately, he does not.  See again Hensley.

Even acknowledging there is proof of the veteran's claimed 
disability, and even assuming he experienced acoustic trauma 
during service in the manner alleged, there still is no 
competent medical evidence of a nexus or relationship between 
that acoustic trauma during service and his current hearing 
loss disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Again, there is no history 
of complaint, treatment, or diagnosis of the veteran's 
current hearing loss disability either in service or for many 
years after.  Overall, the evidence of record does not 
support his claim for bilateral hearing loss.  

Moreover, in addition to the medical evidence, the Board has 
considered the veteran's personal hearing testimony and lay 
statements in support of his several claims, as well as the 
supporting statements of his family.  While he may well 
believe that he has a current right leg disorder (to account 
for his pain, etc.), and that he also has PTSD and bilateral 
hearing loss related to his military service, as a layman 
without the required medical training and expertise, he is 
not qualified to render a probative medical opinion 
concerning the nature and cause of these conditions.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  



While competent to comment on symptoms (e.g., pain, 
difficultly hearing, etc.) he experienced during service and 
purportedly has during the many years since, he lacks the 
necessary medical expertise to determine whether his symptoms 
are due to conditions attributable to his military service.  
See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for service connection for a 
right leg disorder, PTSD, and bilateral hearing loss.  So 
there is no reasonable doubt to resolve in the veteran's 
favor, beyond that mentioned, and these claims must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for PTSD is denied.

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for a right leg disorder is 
denied.




REMAND

Before addressing the remaining claim on appeal, the Board 
finds that additional development is required.  

VA needs to provide additional VCAA notice to comply with the 
Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
More specifically, additional notice is needed to:  (1) 
notify the veteran of the evidence and information necessary 
to reopen his claim for service connection 
(i.e., by describing what is meant by new and material 
evidence); (2) identify what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
of this claim on the merits; and (3) provide general VCAA 
notice for the underlying service connection claim that 
complies with 38 U.S.C.A. § 5103(a) (West 2007), 38 C.F.R. 
§ 3.159(b) (2008), and any applicable legal precedent.  
VA's Office of General Counsel has issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  See VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).

The RO's May 1996 decision, which initially considered and 
denied the veteran's claim for service connection for a skin 
disorder, including due to Agent Orange exposure, is the 
final decision on the merits of this claim.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).  That decision, in relevant part, denied 
service connection for the skin disorder because there was no 
evidence he had one of the skin disorders that VA has 
specifically determined to be positively associated with 
herbicide exposure for purposes of presumptive service 
connection.  Importantly, it was also stated that there was 
no evidence of in-service incurrence of this disorder.  
Specifically, his service treatment records (STRs) were 
unremarkable for any complaint, treatment, or diagnosis of 
any skin disorder during his active military service.  In 
addition, there was no competent evidence of a then-current 
diagnosis of a skin disorder.  And although not a specified 
basis for the denial, there was also a lack of requisite 
medical nexus evidence etiologically linking a skin disorder 
to his military service, including due to herbicide exposure.  

The RO's November 2003 and May 2004 VCAA notice letters, 
however, did not describe what type of evidence would be 
necessary to overcome these prior evidentiary shortcomings.  
38 C.F.R. § 3.156(a) (2008).  Rather, the letters only 
describe what is meant by new and material evidence in a 
general sense, but to reiterate, not with respect to the 
specific missing elements of the previously denied claim for 
service connection.  Indeed, the RO has provided the veteran 
no other VCAA notice letters that directly advise what 
specific evidence would be required to reopen his claim for 
service connection for a skin disorder.  He must receive this 
VCAA notice before deciding the appeal of this claim.

Accordingly, this claim is REMANDED for the following 
development and consideration:  

1.  Send the veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) that:  (1) notifies him of the 
evidence and information necessary to reopen the 
previously denied claim for service connection for a 
skin disorder, including due to Agent Orange exposure 
(i.e., describes what new and material evidence is under 
the current standard); and (2) notifies him of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that 
were found insufficient in the prior denial 
on the merits.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

2.  Then readjudicate this claim in light of any 
additional evidence obtained.  If this claim is not 
granted to his satisfaction, send him and his 
representative a SSOC and give them an opportunity to 
respond to it before returning the file to the Board for 
further appellate consideration of these remaining 
claims.  



The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


